Citation Nr: 9908286	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-26 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to service connection for a left foot 
disorder.

3.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

4.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability due 
to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1950 to 
August 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

The appellant appeared at a hearing held at the RO on April 
29, 1997.  A transcript of that hearing has been associated 
with the record on appeal.

The issue of entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability due 
to service-connected disabilities will be addressed in the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  The medical evidence of record does not currently 
establish the presence or diagnosis of a left foot disorder.

2.  The appellant has presented no medical evidence of a 
nexus between any incident of service and a right foot 
disorder.

3.  The appellant has presented no medical evidence of a 
nexus between any incident of service and bilateral 
sensorineural hearing loss.


CONCLUSION OF LAW

The claims for service connection for a right foot disorder, 
a left foot disorder, and bilateral sensorineural hearing 
loss are not well grounded; there is no further statutory 
duty to assist the appellant in developing facts pertinent to 
his claims.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records indicate that, at the appellant's 
October 1950 induction examination, his hearing was evaluated 
bilaterally at 15/15 by whispered voice testing.

In June 1952 the appellant was examined for complaints of 
pain in his feet and that his left ankle would not move far 
enough.  No treatment was prescribed.

At the appellant's August 1952 separation examination, the 
appellant indicated that he had a history of "lameness" but 
not "foot trouble."  His feet and ears were evaluated as 
normal.  His hearing was evaluated bilaterally at 15/15 by 
whispered voice testing.

At the April 1997 hearing, the appellant testified that in 
1951 he injured his right foot when he was thrown from an 
exploding tank.  The appellant stated that he had been 
limping since 1951.  He stated that his left foot was no 
longer as strong as his right foot.  He stated that he had 
swelling and pain in his right foot.  He explained that he 
treated the pain with aspirin.

He stated that in that same incident in 1951 his right ear 
popped.  He stated that he had intermittent ringing in his 
ear since that incident.

In June 1967, at a United States Post Office examination, the 
appellant's hearing bilaterally was evaluated as 20/20 based 
upon ordinary conversation.  No evidence of disease or injury 
to either ear was found.

At a May 1997 VA examination, the appellant stated that in 
May 1951 he was injured when, while evacuating his tank, 
artillery shells fell onto his right foot.  The appellant 
complained of pain in the right foot on weight bearing.  He 
stated that the pain was located just distal to the lateral 
malleolus.  An x-ray examination revealed early spur 
formation on the dorsal aspect of the talus in the region of 
the talonavicular articulation.  Degeneration and narrowing 
of the metatarsophalangeal articulation of the great toe was 
also present.  Some early spur formation was noted on the 
coaptive surface of the metatarsophalangeal articulation.  
The appellant was diagnosed with degenerative arthritis, 
great toe, talonavicular right foot.

On the authorized VA audiological evaluation in May 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
30
40
LEFT
15
15
10
20
40

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 94 percent in the left ear.

The appellant was diagnosed with a mild sensorineural hearing 
loss in his right ear from 2000 to 6000 hertz and a mild 
sensorineural hearing loss in his left ear from 4000 to 6000 
hertz.


Analysis

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  "A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A "well grounded" claim for service connection requires 
evidence of a current disability as provided by a medical 
diagnosis; evidence of incurrence or aggravation of a disease 
or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303; Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection may also be granted on a 
secondary basis and for certain enumerated disabilities on a 
presumptive basis, see 38 C.F.R. §§ 3.307, 3.309 and 3.310, 
or alternatively, with respect to any disease, if all the 
evidence establishes that the disease was incurred in 
service, see 38 C.F.R. § 3.303(d).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. 91, 93.

As indicated above, in order for service connection to be 
granted, a current disability must be present.  Rabideau, 2 
Vet. App. 141.  If a disability does not presently exist, 
then the claim is not plausible, and thus, not well grounded.  
"Competent" evidence may be lay evidence in circumstances 
in which the determinative issue does not require medical 
expertise, such as the occurrence of an injury or the 
recounting of symptoms.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Heuer v. Brown, 7 Vet. App. 379 (1995).  However, 
where the determinative issue involves medical etiology, such 
as to establish a nexus between inservice symptoms and 
current disability, or medical diagnosis, such as for a 
current disability, only medical evidence is considered 
"competent."  Cohen, 10 Vet. App. at 137; Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

The appellant has not presented medical evidence of a current 
left foot disorder.  Mere contentions by a claimant, without 
supporting evidence of a current disability, do not 
constitute a well-grounded claim.  Rabideau, 2 Vet. App. at 
144; King v. Brown, 5 Vet. App. 19 (1993).

Further, as indicated above, competent medical evidence 
establishing a nexus, or link, between the conditions treated 
or diagnosed after service and those noted in service, is 
required to support a well-grounded claim for service 
connection.  Whether certain symptoms can be said with any 
degree of medical certainty to be early manifestations of a 
disorder first diagnosed years later is a medical question 
requiring medical evidence for its resolution.  See Espiritu, 
2 Vet. App. at 494-95.  In this case, there is no competent 
medical evidence linking degenerative arthritis of the right 
foot, diagnosed in May 1997, to any event or etiology in 
service.  Further, there is no evidence linking mild 
bilateral sensorineural hearing loss, diagnosed in May 1997, 
to any event or etiology in service.

In view of the foregoing facts, it is obvious that the 
appellant has not submitted evidence sufficient to render his 
claims of service connection well grounded for a right foot 
disorder, a left foot disorder, or bilateral sensorineural 
hearing loss.  Caluza, 7 Vet. App. 498.  The appellant's 
contentions and statements on appeal, with respect to his 
left foot disorder, have been considered carefully; however, 
this evidence alone cannot meet the burden imposed by 
38 U.S.C.A. § 5107(a) with respect to the existence of a 
disability.  Espiritu, 2 Vet. App. 492.

The appellant's contentions, with respect to his right foot 
disorder and his bilateral sensorineural hearing loss have 
been carefully considered; however, this evidence alone 
cannot meet the burden imposed by 38 U.S.C.A. § 5107(a) with 
respect to the existence of a disability and a relationship 
between that disability and his service.  Espiritu, 2 Vet. 
App. 492.  The appellant believes that his right foot 
disorder and his bilateral sensorineural hearing loss were 
incurred in service; however, he lacks the medical expertise 
to enter an opinion regarding a causal relationship between 
these disabilities and any claimed in-service onset.  See id. 
at 494-95.  His assertions of medical causation alone are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit, 5 Vet. 
App. 91; Espiritu, 2 Vet. App. 492.

On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claims 
plausible or possible.  38 U.S.C.A. § 5107(a) (West 1991); 
see Grottveit, 5 Vet. App. at 92; Tirpak, 2 Vet. App. at 610-
11; Murphy, 1 Vet. App. at 81.  Where the veteran has not met 
this burden, the VA has no further duty to assist him in 
developing facts pertinent to his claims, including the duty 
to provide him with another medical examination.  38 U.S.C.A. 
§ 5107(a) (West 1991); Rabideau, 2 Vet. App. at 144 (where 
the claim was not well grounded, VA was under no duty to 
provide the veteran with an examination).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette, 8 Vet. 
App. 69 (1995).  Here, VARO fulfilled its obligation under 
section 5103(a) in the supplemental statement of the case 
issued in August 1997.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under section 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence that may exist 
or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996) (Section 5103(a) duty attaches only where 
there is an incomplete application that references other 
known and existing evidence).


ORDER

Entitlement to service connection for a right foot disorder 
is denied.

Entitlement to service connection for a left foot disorder is 
denied.

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.


REMAND

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (1998).  Additionally, the regulation provides that 
for the purpose of one 60 percent disability, disabilities 
affecting a single body system, e.g. orthopedic, or resulting 
from common etiology will be considered as one disability.

"[T]he existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages referred to in this 
paragraph for the service-connected disabilities are met and 
in the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable."  38 C.F.R. 
§ 4.16(a) (1998).  Further, "[i]t is the established policy 
of the Department of Veterans Affairs that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled."  38 C.F.R. § 4.16(b) (1997).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that "[i]n 
determining whether [a veteran] is entitled to a total 
disability rating based upon individual unemployability, 
neither [the veteran's] non-service-connected disabilities 
nor his advancing age may be considered."  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

Service connection has been established for three 
disabilities of the right arm, which, in combination, are 
rated 60 percent disabling.  The disabilities are considered 
a single disability for purposes of qualifying for 
consideration of unemployability because they affect a single 
extremity and they resulted from a single etiology.  
Therefore, the appellant satisfies the schedular requirements 
for consideration of a total disability rating for 
compensation based upon unemployability.  38 C.F.R. § 4.16(a) 
(1998).

Although severity of the appellant's service connected 
disabilities was assessed at a May 1997 VA examination, the 
examiner did not offer an opinion as to the appellant's 
employability.

Accordingly, the appellant's claim is REMANDED for the 
following:

1. The RO should schedule the appellant 
for a social and industrial survey.   
Included should be  information 
concerning his most recent employment 
and the current status of his 
employability, including the reasons 
for leaving his last employment, as 
appropriate.  Contact with the 
employers should be made as indicated, 
and the assistance of the veteran in 
obtaining this information should be 
requested as needed.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.
SEE FOLLOWING PAGE FOR SUBSCRIPTION

	


________________________
JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



- 11 -


- 4 -


